Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 21-61 are pending and currently under consideration for patentability under 37 CFR 1.104. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 26, a flowchart or a drawing which represents maintaining a lower joint impedance in response to a determination that the wearer is in a sitting position must be provided.
Claims 31, 45, and 56, a flowchart or a drawing which represents verifying the wearer’s desire to stand by tentatively initiating a stand-up routine must be provided.
Claims 33, 47, and 58, increasing torque gradually in accordance with the estimated upward and forward velocity of the hip joint must be shown.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

The drawings are objected to because of the following minor informalities:
Figure 12F lists “2’: Just Prior to Foot Flat” in the legend, however it is not shown in the figure. Similarly, Fig. 12F shows “4’ ” however it is not listed in the legend.
Figure 19C, reference character “1996” appears to point to two separate structures.
Figure 22C, it is unclear if reference character “2236” is indicating an elliptical structure of the belt drive transmission, or if this elliptical shape is meant to refer to a group of structures. If applicant is intending to refer to a group of structures, the structures should be enclosed in a bracket rather than an ellipse.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“drive transmission assembly coupled to the output of the motor drive transmission … for applying torque to the knee joint to rotate the lower leg member with respect to the thigh member” in claim 21, claim 40, claim 51.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-39, 52-53, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, lines 7-8 recite “the output of the motor drive transmission” which lacks antecedent basis. It is unclear whether Applicant intended to refer to --the motor shaft output-- or whether Applicant intended to refer to --an output of the motor drive transmission assembly--.
Claim 21, line 12 recites “at least one sensor” which is confusing because line 11 already recites “at least one sensor” but these appear to be different sensors. Examiner suggests referring to these separate sensors by unique names, such as --at least one ground force sensor-- in order to avoid confusion.
Claim 21, lines 15-16 recite “a reflex relation employing positive force feedback” and it is unclear what is meant by “a reflex relation.” For purposes of examination, this has been interpreted to mean any feedback involving positive force.
Claim 21, line 15 recites “the at least one sensor” and it is unclear if this is referring to the “at least one sensor” recited in line 11, or the “at least one sensor” recited in line 12.

Claim 24, line 1 recites “the at least one sensor” and it is unclear which occurrence of “at least one sensor” is being referred to because claim 21 has two separate occurrences of “at least one sensor.”
Claim 28, line 2 recites “at least one sensor reading” and it is unclear if this is referring back to one of the “at least one sensor” recited in claim 21, or if this is a separate sensor.
Claim 28, lines 3-4 recite “at least one force reading from a force sensor on a foot member” and it is unclear if this “force sensor on a foot member” is separate from the previously recited “at least one sensor configured to measure a ground force applied to a foot” in claim 21. 
Claim 29, line 2 recites “a sub-phase of a late stance power in the gait is active” and it is unclear what is meant by a “late stance power” and it is unclear what is meant by this “power” being “active.”
Claim 30, line 2 recites “positive force feedback” which is confusing because “positive force feedback” has already been recited in claim 21. Examiner suggests --the positive force feedback--.
Claim 32, line 3 recites “the sensor configured to measure the ground force applied to the foot” which lacks antecedent basis. Examiner suggests --the at least one sensor…--.

Claim 36, line 1 recites “at least one sensor” which is confusing because claim 21 already recites two separate occurrences of “at least one sensor.” Examiner suggests referring to these separate sensors by unique names, in order to avoid confusion.
Claim 37, line 1 recites “at least one pressure sensor configured to measure a force being applied to the wearer’s foot” and it is unclear if this sensor is a part of the previously recited “at least one sensor configured to measure a ground force applied to a foot.” If this is a separate sensor, it is unclear what the relationship is between these sensor(s).
Claim 41, line 2 recites “the knee joint transitions” which lacks antecedent basis.
Claim 52, line 1 recites “The method of claim 30” which is confusing because claim 30 is an apparatus claim. Examiner notes that Applicant may have referred to claim 30 mistakenly.
Claim 52, line 1 recites “the positive feedback” which lacks antecedent basis. Examiner suggests --the positive force feedback-- in order to use consistent terminology with claim 30 from which claim 52 depends. 
Claim 53, line 1 recites “The method of claim 30” which is confusing because claim 30 is an apparatus claim. Examiner notes that Applicant may have referred to claim 30 mistakenly.
Claim 53, line 1 recites “the gravity vector” which lacks antecedent basis. Examiner notes that claim 53 depends from claim 30.

Claim 58, lines 1-2 recite “increasing torque in accordance with an estimated upward and forward velocity of a hip joint” and it is unclear if this increase in torque is always in effect, or only while assisting the user in certain tasks/phases.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 24, lines 1-2 recite “the at least one sensor measures the ground force applied to the foot” which fails to further limit the subject matter of claim 21 because claim 21 recites “at least one sensor configured to measure a ground force applied to a foot.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-25, 27, 30, 37, 39, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sankai (2008/0234608).
Regarding claim 21, Sankai discloses an active orthotic or prosthetic apparatus comprising: a thigh member(second frame 58, Fig. 4), a lower leg member (third frame 60, Fig. 4), a knee joint (second joint 66, Fig. 4) for connecting the thigh member (58) to the lower leg member (60); a rotary motor (driving motor(s) 24, 26, Fig. 5-6) comprising a motor shaft output (see output member under the 68a feature in Fig. 5); a motor drive transmission assembly (motor bracket 68, Fig. 4)  coupled to the motor shaft output (see Fig. 5); a drive transmission assembly (the unlabeled feature between motor 
Regarding claim 22, Sankai discloses wherein the positive force feedback is a positive torque feedback (the positive forces provided by the actuator(s) such as 24, 26, are a positive torque). 
Regarding claim 23, Sankai discloses wherein the at least one sensor (angle sensors 70, 72, 74, 76, Fig. 6) detects a rotation angle of the lower leg in relation to the thigh (angle sensors 74, 76, give the knee angles and the knee angle indicates a rotation angle of the lower leg in relation to the thigh). 
Regarding claim 24, Sankai discloses wherein the at least one sensor measures the ground force applied to the foot (right and left foot reaction force sensors 50a, 50b, 52a, 52b, Fig. 6). 
Regarding claim 25, Sankai discloses wherein a knee joint torque (torque applied to the knee) is measured via at least one joint load sensor or estimated via a measurement of a combination of other parameters distinct from the knee joint torque (a combination of signals from the myoelectric potential sensors such as 42a, 42b, 44a, 44b, Fig. 6, estimate the torque to apply to the knee joint, see the last six lines of [0124] and see [0133]). 
Regarding claim 27, Sankai discloses wherein the controller (100, Fig. 1, Fig. 6) is further programmed comprising to determine a walking mode and sub-phases of a walking gait (phase identifying part 152, Fig. 1, is configured to determine walking mode and sub-phases of walking gait such as task B, and sub-phases B1-B4, Fig. 7, see para. [0160] and [0167]). 

Regarding claim 37, Sankai discloses at least one pressure sensor configured to measure a force being applied to the wearer's foot (reaction force sensors 50a, 50b, 52a, 52b, Fig. 6 will measure a force being applied to the wearer’s foot). 
Regarding claim 39, Sankai discloses wherein the controller (100, Fig. 1, Fig. 6) controls the rotary motor (24, 26) to assist in walking (see lines 1-7 of [0117]) or standing-up (see lines 1-5 of [0119]) by coordinating actions between the knee joint and the ankle joint (the ankle joint of the exoskeleton is connected to the knee joint and thus any torque applied to the knee joint to cause it to rotate will necessarily “coordinate” an action of the ankle joint to also rotate through space). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26 and 38, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Goldfarb et al. (2009/0265018).
Regarding claim 26, Sankai is silent regarding wherein the controller is further programmed to maintain a lower joint impedance in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position. 
Goldfarb teaches a related motorized knee joint (110, Fig. 1A) for walking assistance (Fig. 8) as well as standing and sitting assistance (see Fig. 16). The knee joint includes a controller (1500, Fig. 15) configured to maintain (via a sitting mode in the microcontroller, see lines 1-5 of [0073]) a lower joint impedance (the knee joint stiffness is modulated as a function of knee angle, see Fig. 17 and lines 14-17 of [0073]) in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position (see Fig. 17, the last nine lines of [0073]). The impedance is relatively higher for standing or walking in order to prevent buckling and because standing or walking phases have weight greater bearing functionality (see lines 5-10 of [0058] and see Fig. 17, when the knee angle is closer to 0 degrees, the stiffness is higher). This modulation of joint impedance assists the user in standing up and sitting down and allows for smoother transitions near the seated position (see the last six lines of [0073] and see the first sentence of [0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Sankai to include a joint impedance control that lowers joint impedance in response to a determination that a 
Regarding claim 38, Sankai wherein the controller (100) controls the rotary motor (24, 26) to assist in walking (see lines 1-7 of [0117], Fig. 7) or standing-up (see the first sentence of [0119] and Fig. 9) in accordance with a measured electromyographic signals (see Figs. 18-19 and Fig. 23) from at least one of a knee muscle or a hip muscle (myoelectric sensors 38a, 38b, 40a, 40b, 42a, 42b, 44a, 44b, Fig. 6; see also e1-e4, Fig. 10; see the last sentence of [0175]). 
Sankai does not specifically disclose modulating knee impedance during the walking or standing-up.
Goldfarb teaches a related motorized knee joint (110, Fig. 1A) for walking assistance (Fig. 8) as well as standing and sitting assistance (see Fig. 16). The knee joint includes a controller (1500, Fig. 15) configured to maintain (via a sitting mode in the microcontroller, see lines 1-5 of [0073]) a lower joint impedance (the knee joint stiffness is modulated as a function of knee angle, see Fig. 17 and lines 14-17 of [0073]) in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position (see Fig. 17, the last nine lines of [0073]). The impedance is relatively higher for standing or walking in order to prevent buckling and because standing or walking phases have weight greater bearing functionality (see lines 5-10 of [0058] and see Fig. 17, when the knee angle is closer to 0 degrees, the stiffness is higher). This modulation of joint impedance assists the user 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Sankai to include a joint impedance control that lowers joint impedance in response to a determination that a wearer is in a sitting position as compared to a higher joint impedance when the wearer is standing as taught by Goldfarb in order to allow for smoother transitions when the user is near the seated position and thus, not bearing as much weight relative to a standing position. 
Claims 28, and 33-34, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Sankai (2006/0211956) (hereinafter “Reference ‘956").
Regarding claim 28, Sankai discloses wherein at least one of the walking mode or the sub-phase of the walking gait (see Fig. 7) is determined via at least one sensor such as an angle sensor (70, 72, 74, 76, Fig. 6), but is silent regarding determining the walking mode or sub-phase via reading of an acceleration or an angular velocity of a leg member, or at least one force reading from a force sensor on a foot member. 
	Reference ‘956 teaches a related walking assistance device (Fig. 1, Fig. 9) that has at least one sensor (physical quantity sensor 13, Fig. 9; see the second sentence of [0134]) to determine a walking mode or the sub-phase of the walking gait (see Figs. 10-11, sensed physical quantities such as knee angle, knee angular velocity, waist angle, waist angular velocity, etc., are compared to a database of standard parameters that can identify a walking mode or sub-phase of walking gait; see para. [0129]-[0130]) by a t 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the at least one sensor of Sankai to include sensor(s) for detecting the angular velocity of the leg member as taught by Reference ‘956 so that the identification of the walking mode and/or phase the user is attempting to perform is determined with more accuracy, and the assistance force can be provided to help the user complete the movements.
Regarding claim 33, Sankai device discloses controlling the rotary motor to help raise a person from the seated position to a standing position (see the first sentence of [0119]), but does not specifically disclose increasing torque gradually in accordance with upward and forward velocity of the hip joint.
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). This movement would necessarily be “in accordance with” upward and forward velocity of the hip joint because the hip joint will be moving upward and forward as the user stands up, (see Phases 1-4 in Fig. 21). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).

Regarding claim 34, Sankai is silent regarding when the wearer approaches the standing state, restorative torque is applied to assist the wearer in achieving balance while in the standing state. 
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). As the patient approaches the standing state (near the end of phase 3 in Fig. 21(e)), a restorative torque (the knee torque applied between 1 second and 2 seconds in Fig. 21(e) as the user is standing in phase 4) is applied to assist the wearer in achieving balance while in the standing state (the stand-up assistance is provided to allow the wearer to be in a standing state, and thus, achieving balance). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device.
Claim 29, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Kazerooni et al. (2009/0292369)
Regarding claim 29, Sankai is silent regarding wherein the positive force feedback is applied in response to a determination that a sub-phase of a late stance power in the gait is active. 
	Kazerooni teaches a related walking assistance device (Fig. 1) that uses positive force feedback (positive assistance forces are provided to the user and the forces may involve a closed loop force control, see lines 1-13 of [0111]; see also the last seven lines of [0087] and the last five lines of [0101]) applied in response to a determination that a sub-phase of a late stance power in the gait is active (the stance includes sub-phases such as A, B, C, Fig. 4; see lines 10-13 of [0057]. The torque profile of the positive force provided will vary depending on the sub-phase being “active”, see the first two sentences of [0058], see the last seven lines of [0062] and the last sentence of [0008]). By providing this positive force during the stance phase, the exoskeleton decreases the wearer’s energy expenditure (see all of [0082]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the positive force feedback of Sankai to include a determination that a sub-phase of late stance power in the gait is active as taught by Kazerooni so that the torque during the stance can be adjusted to be greater than the torque required to move the exoskeleton when not worn by the person, to reduce the wearer’s energy expenditure.
Claim 31, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Sankai (2008/0161937) (hereinafter “Reference '937).
Regarding claim 31, Sankai discloses performing a stand-up routine (task A, Fig. 7; see the first sentence of [0119]) but is silent regarding the controller programmed to verify the wearer's desire to stand-up routine.
Reference ‘937 teaches a related walking assistance device with the same set of electromyographic sensors as Sankai (42a, 44a, Fig. 2; 38b, 40b, Fig. 3). These electromyographic sensors allow the power-assist device to generate torque to conform to the wearer’s intention (see the first sentence of [0159]). Furthermore, the device detects whether the difference between a reference EMG value and the detected EMG values (S15, Fig. 6) is less than a predetermined threshold (S16, Fig. 6). If the detected EMG values are less than the threshold, then the gain of the command signal is decreased (S19, Fig. 6). Thus, “even when the wearer 12 stops a certain action intermittently and changes the action (phase) into another action (phase), the assisting force can be decreased as soon as the myoelectricity signal from the wearer 12 falls, and it is possible to avoid forcing the wearer 12 to perform the initial operation against the intention of the wearer 12 in such cases” (see paragraph [0160]). Therefore, the device will not proceed with the power assistance unless it receives positive feedback in the form of the user's detected EMG meeting a threshold value.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller device of Sankai to include the verification by checking if the detected EMG values of the user meet a threshold as . 
Claim 32, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Goffer et al. (2010/0094188).
Regarding claim 32, Sankai is silent regarding wherein the controller is programmed to proceed with the stand-up routine if it is determined that a force sensing signal is received from the sensor configured to measure the ground force applied to the foot, and to abort the stand-up routine if it is determined that the force sensing signal is not received.
 Goffer teaches a standing procedure algorithm (see lines 9-10 of [0088]) in which progress of the standing procedure is monitored by means of sensors that sense the angles of various joints, and deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure (see lines 19-26 of [0088]). The Goffer standing procedure algorithm proceeds with the stand-up routine if it is determined that a force sensing signal is received from a sensor configured to measure the ground force applied to the foot (if the standing procedure proceeds as expected, the ground force sensors measure increasing force until the full standing position is attained; see lines 15-18 of [0088]) and to abort the stand-up routine if positive feedback is not received (deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure… If there is a problem, the device halts or suspends the procedure until further instructions are received; see lines 23-29 of [0088]). If there is a problem, the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai device to include a tentatively initiated stand-up routine with sensors monitoring the routine and a verification step as taught by Goffer to ensure the desire of the user is matched and the safety of the user is maintained.
Claims 35 and 52-53, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Kawai et al. (7,278,954).
Regarding claim 35, Sankai is silent regarding the at least one sensor comprises an inertial sensor that measures a position of at least one leg member coordinate system. 
Kawai teaches a related walking assistance device (Fig. 1) with an inertial sensor (acceleration sensor 21, Fig. 3, is able to determine inertia forces, see col. 8, lines 25-33) that measures a position of at least one leg member coordinate system (for example, the center of gravity G7, Fig. 4, indicates the position of the center of gravity of the thigh element S7 in relation to a thigh coordinate system). The gravity vector helps track the center of gravity of the rigid elements such as the thigh (G7) (see col. 14, lines 54-63).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensors of the Sankai device to include inertial sensor(s) configured to measure a center of gravity position in relation to a thigh 
Regarding claim 52, Sankai discloses a z-axis of a coordinate system (a length of frame 58 defines a z-axis of a hypothetical coordinate system, see annotated Fig. A below) but is silent regarding the positive feedback comprises at least one of a detection that a gravity vector associated with the person's knee joint transitions towards the z-axis of the coordinate system. 
Kawai teaches a related walking assistance device (Fig. 1) with an inertial sensor (acceleration sensor 21, Fig. 3, is able to determine inertia forces, see col. 8, lines 25-33) that measures a gravity vector in relation to a thigh coordinate system (for example, the center of gravity G7, Fig. 4, indicates the position of the center of gravity of the thigh element S7 in relation to a thigh coordinate system. This COG would have an associated vector representing the gravity force). The gravity vector is “associated with” the knee joint because the thigh is connected to the knee. Furthermore, the gravity vector helps track the center of gravity of the rigid elements such as the thigh (G7) (see col. 14, lines 54-63).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensors of the Sankai device to include inertial sensor(s) configured to measure a center of gravity in relation to a thigh coordinate system as taught by Kawai because center of gravity information can be used as feedback to monitor balance and movement of the device. By measuring the center of gravity of the thigh, a transition towards the z-axis will be detected as the user begins to stand up due to the thigh rotating.

Kawai teaches a related walking assistance device (Fig. 1) with an inertial sensor (acceleration sensor 21, Fig. 3, is able to determine inertia forces, see col. 8, lines 25-33) that measures a gravity vector in relation to a thigh coordinate system (for example, the center of gravity G7, Fig. 4, indicates the position of the center of gravity of the thigh element S7 in relation to a thigh coordinate system. This COG would have an associated vector representing the gravity force). The gravity vector helps track the center of gravity of the rigid elements such as the thigh (G7) (see col. 14, lines 54-63).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensors of the Sankai device to include inertial sensor(s) configured to measure a center of gravity in relation to a thigh coordinate system as taught by Kawai because center of gravity information can be used as feedback to monitor balance and movement of the device.
Claim 36, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756).
Regarding claim 36, Sankai discloses wherein at least one sensor (such as knee angle sensors 74, 76, Fig. 6) having at least one output (sensed angle) from which a position of the knee joint with respect to an ankle joint can be determined (the knee angle sensors can determine the position of the knee joint with respect to an ankle joint because the ankle joint is connected to the knee joint as seen in Fig. 4) while the wearer is in a seated position (the knee angle sensors would still be operable while the user is 
Sankai also discloses controlling the rotary motor to modulate at least position or torque of the knee joint to help raise the person from the seated position to the standing position (see the first sentence of [0119]), but is silent regarding this control occurring in response to said determination of the relative knee and ankle positions. 
Thorsteinsson teaches that as a subject begins to stand up, recognizable features include the knee beginning to extend from a flexion of around 100° until the knee ends at full extension (see line 1-10 of [0142] and see the knee angle graph in Fig. 11B) and the ankle is in dorsiflexion (see lines 14-16 of [0142]). A knee beginning to extend from around 100° with an ankle in a position of dorsiflexion indicates a knee joint forward of an ankle joint. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai controller and reference parameters to include a trigger for a stand-up routine to be based on the knee beginning to extend from a flexion of around 100° as the knee joint is forward of the ankle joint as taught by Thorsteinsson because these signals indicate that a user is standing up. 
Claims 40, 43, 45, 49-51, 54, 56, and 60-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937).


    PNG
    media_image1.png
    518
    220
    media_image1.png
    Greyscale

Annotated Figure A (from Fig. 2 of Sankai): Sankai’s thigh member has a length which is considered to define a z-axis, and the axis of rotation of the knee joint is considered to be an x-axis. As seen in Fig. A, the lower leg member is aligned with the z-axis, and this is considered to be a knee joint angle of 0 degrees.
Sankai also discloses controlling the rotary motor to modulate at least position or torque of the knee joint to help raise the person from the seated position to the standing 
Thorsteinsson teaches that as a seated subject begins to stand up, recognizable features include the knee beginning to extend from a flexion of around 100° until the knee ends at full extension (see line 1-10 of [0142] and see the knee angle graph in Fig. 11B) and the ankle is in dorsiflexion (see lines 14-16 of [0142]). A knee beginning to extend from a flexion of around 100° with an ankle in a position of dorsiflexion indicates a knee joint forward of an ankle joint, and 100° is an angle of greater than 90°. Thus, a movement of the knee joint from a position behind the ankle joint to a position that is forward of the ankle joint would be a recognizable feature that the Thorsteinsson controller would use to determine a seated user is beginning to stand up. One having ordinary skill in the art would understand from the teachings of Thorsteinsson that when a seated person has their knee joint behind the ankle joint, the angle of the knee will be less than 90 degrees, and when the knee joint is forward of the ankle joint, the ankle will be greater than 90 degrees and in a position that may indicate the user is attempting to stand up. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai controller and reference parameters to include a trigger for a stand-up routine to be based on the knee beginning to extend from a flexion of around 100° (greater than 90°) as the knee joint is forward of the ankle joint as taught by Thorsteinsson because these signals indicate that a user is standing up. The modified Sankai/Thorsteinsson controller would determine when a knee joint is moved from a position other than forward of the ankle joint (including 
The modified Sankai/Thorsteinsson device is still silent regarding a receipt of positive feedback.
Reference ‘937 teaches a related walking assistance device with the same set of electromyographic sensors as Sankai (42a, 44a, Fig. 2; 38b, 40b, Fig. 3). These electromyographic sensors allow the power-assist device to generate torque to conform to the wearer’s intention (see the first sentence of [0159]). Furthermore, Figure 6 shows a positive feedback procedure to ensure that the EMG values truly represent the user's intent. The device detects whether the difference between a reference EMG value and the detected EMG values (S15, Fig. 6) is less than a predetermined threshold (S16, Fig. 6). If the detected EMG values are less than the threshold, then the gain of the command signal is decreased (S19, Fig. 6). Thus, “even when the wearer 12 stops a certain action intermittently and changes the action (phase) into another action (phase), the assisting force can be decreased as soon as the myoelectricity signal from the wearer 12 falls, and it is possible to avoid forcing the wearer 12 to perform the initial operation against the intention of the wearer 12 in such cases” (see paragraph [0160]). Therefore, the device will not proceed with the power assistance unless it receives positive feedback in the form of the user's detected EMG meeting a threshold value.

Thus, in the modified device, the controller will not perform the stand-up routine unless the sensors detect the knee beginning to extend from a flexion of around 100° (greater than 90°) as the knee joint is moved to a position forward of the ankle joint (as taught by Thorsteinsson), and the controller will also require a positive feedback of the detected EMG values of the leg meeting a threshold (as taught by Reference ‘937).
Regarding claim 43, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses wherein the at least one sensor (angle sensors 70, 72, 74, 76, Fig. 6 of Sankai) detects a rotation angle of the lower leg in relation to the thigh (angle sensors 74, 76, give the knee angles and the knee angle indicates a rotation angle of the lower leg in relation to the thigh). 
Regarding claim 45, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses wherein the controller is programmed to verify the wearer’s desire (the controller has been modified as taught by Fig. 6 of Reference ‘937, which verifies the wearer’s desire to perform a given action by calculating ΔEMG and adjusting the command signal gain accordingly, see paragraph [0160] of Reference ‘937) to stand (the modified device has a command function associated with a stand-up task/phase, see lines 1-4 of [0119] and see Fig. 7 of Sankai) by initiating a stand-up routine subject to cancellation if the positive feedback is not received (see paragraph [0160] of 
Regarding claim 49, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses at least one pressure sensor configured to measure a force being applied to the wearer's foot (reaction force sensors 50a, 50b, 52a, 52b, Fig. 6 will measure a force being applied to the wearer’s foot). 
Regarding claim 50, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses wherein the controller controls the rotary motor to help raise the wearer from the seated position to a standing position (see the first sentence of [0119] of Sankai as modified by Thorsteinsson) by increasing knee torque in accordance with an electromyographic signal (surface myoelectric potentials E, Fig. 12 of Sankai; muscular strength corresponding to the myoelectric potential signal corresponds to the assist force; see lines 1-5 of [0007] of Sankai). The act of raising a user from a seated to standing position would involve increasing knee torque (via motor(s) 24, 26) to help lift the user upwards.
Regarding claim 51, Sankai discloses a method of controlling a knee orthosis or prosthesis (Fig. 2) having at least one actuator (motors 20, 22, 24, 26, Fig. 6), the knee orthosis or prosthesis being worn by a person (see Fig. 2), the method comprising the steps of: detecting (via angle sensors 70, 72, 74, 76, Fig. 6) the position of the person's knee (via knee angle sensors 74, 76, Fig. 6) with respect to the person's ankle (the knee angle dictates the position of the ankle) while the person is in a seated position (the knee angle sensors are collecting data even when seated), wherein the axis of rotation 
Sankai is silent regarding making this determination of the knee being moved from behind the ankle joint to forward of the ankle joint and then actuating the actuators in response to the output and a receipt of positive feedback.
Thorsteinsson teaches that as a seated subject begins to stand up, recognizable features include the knee beginning to extend from a flexion of around 100° until the knee ends at full extension (see line 1-10 of [0142] and see the knee angle graph in Fig. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai controller and reference parameters to include a trigger for a stand-up routine to be based on the knee beginning to extend from a flexion of around 100° (greater than 90°) as the knee joint is forward of the ankle joint as taught by Thorsteinsson because these signals indicate that a user is standing up. The modified Sankai/Thorsteinsson controller would determine when a knee joint is moved from a position other than forward of the ankle joint (including positions such as less than 90° which are known to be behind the ankle joint, because this would not trigger a stand-up sequence) to a position that is forward of the ankle joint (which would thereby trigger a stand-up sequence). It is common practice for a human being to move their feet as such when standing up, and the modified controller is 
The modified Sankai/Thorsteinsson device is still silent regarding a receipt of positive feedback.
Reference ‘937 teaches a related walking assistance device with the same set of electromyographic sensors as Sankai (42a, 44a, Fig. 2; 38b, 40b, Fig. 3). These electromyographic sensors allow the power-assist device to generate torque to conform to the wearer’s intention (see the first sentence of [0159]). Furthermore, Figure 6 shows a positive feedback procedure to ensure that the EMG values truly represent the user's intent. The device detects whether the difference between a reference EMG value and the detected EMG values (S15, Fig. 6) is less than a predetermined threshold (S16, Fig. 6). If the detected EMG values are less than the threshold, then the gain of the command signal is decreased (S19, Fig. 6). Thus, “even when the wearer 12 stops a certain action intermittently and changes the action (phase) into another action (phase), the assisting force can be decreased as soon as the myoelectricity signal from the wearer 12 falls, and it is possible to avoid forcing the wearer 12 to perform the initial operation against the intention of the wearer 12 in such cases” (see paragraph [0160]). Therefore, the device will not proceed with the power assistance unless it receives positive feedback in the form of the user's detected EMG meeting a threshold value.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller device of Sankai/ Thorsteinsson to include the positive feedback method of checking if the detected EMG 
Thus, in the modified device, the controller will not perform the stand-up routine unless the sensors detect the knee beginning to extend from a flexion of around 100° (greater than 90°) as the knee joint is moved to a position forward of the ankle joint (as taught by Thorsteinsson), and the controller will also require a positive feedback of the detected EMG values of the leg meeting a threshold (as taught by Reference ‘937).
Regarding claim 54, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses detecting a rotation angle of the person's lower leg in relation to the person's thigh (angle sensors 74, 76, give the knee angles and the knee angle indicates a rotation angle of the lower leg in relation to the thigh). 
Regarding claim 56, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses further comprising the step of verifying the wearer's desire (the controller has been modified as taught by Fig. 6 of Reference ‘937, which verifies the wearer’s desire to perform a given action by calculating ΔEMG and adjusting the command signal gain accordingly, see paragraph [0160] of Reference ‘937) to stand (the modified device has a command function associated with a stand-up task/phase, see lines 1-4 of [0119] and see Fig. 7 of Sankai) by initiating a stand-up routine subject to cancellation if the positive feedback is not received (see paragraph [0160] of Reference ‘937, if the detected EMG signals do not meet a given threshold, the positive feedback is not received and “the assisting force can be decreased as soon as the myoelectricity signal from the wearer 12 falls”). 

Regarding claim 61, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses further comprising the step of increasing knee torque in accordance with an electromyographic signal (see Figs. 18-19 and Fig. 23 of Sankai, the torque applied is in accordance with the electromyographic signal, and based upon correction values as in S56-S58, Fig. 23 and see para. [0111]-[0112] of Sankai). 
Claims 41-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937) as applied to claim 40 above, and further in view of Kawai et al. (7,278,954).
Regarding claim 41, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses a z-axis of the coordinate system (see Fig. A above, the z-axis is considered to be along the length of frame 58) but is silent regarding the positive feedback comprises at least one of a detection that a gravity vector associated with the knee joint transitions towards the z-axis. 
Kawai teaches a related walking assistance device (Fig. 1) with an inertial sensor (acceleration sensor 21, Fig. 3, is able to determine inertia forces, see col. 8, lines 25-33) that measures a gravity vector in relation to a thigh coordinate system (for example, the center of gravity G7, Fig. 4, indicates the position of the center of gravity of the thigh element S7 in relation to a thigh coordinate system. This COG would have an 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensors of the Sankai/Thorsteinsson/Reference ‘937 device to include inertial sensor(s) configured to measure a center of gravity in relation to a thigh coordinate system as taught by Kawai because center of gravity information can be used as feedback to monitor balance and movement of the device. By measuring the center of gravity of the thigh, a transition towards the z-axis will be detected as the user begins to stand up due to the thigh rotating.
Regarding claim 42, the modified Sankai/Thorsteinsson/Reference ‘937 device is silent regarding the at least one sensor comprises an inertial sensor that measures the gravity vector in relation to the thigh coordinate system. 
Kawai teaches a related walking assistance device (Fig. 1) with an inertial sensor (acceleration sensor 21, Fig. 3, is able to determine inertia forces, see col. 8, lines 25-33) that measures a position of at least one leg member coordinate system (for example, the center of gravity G7, Fig. 4, indicates the position of the center of gravity of the thigh element S7 in relation to a thigh coordinate system). The gravity vector helps track the center of gravity of the rigid elements such as the thigh (G7) (see col. 14, lines 54-63).
.
Claims 44 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937) as applied to claims 40 and 51 above, and further in view of Goldfarb et al. (2009/0265018).
Regarding claim 44, the modified Sankai/Thorsteinsson/Reference ‘938 device is silent regarding the controller is programmed to maintain a first joint impedance of the knee joint in response to a determination that the wearer is in a sitting position. 
Goldfarb teaches a related motorized knee joint (110, Fig. 1A) for walking assistance (Fig. 8) as well as standing and sitting assistance (see Fig. 16). The knee joint includes a controller (1500, Fig. 15) configured to maintain (via a sitting mode in the microcontroller, see lines 1-5 of [0073]) a first, lower joint impedance (the knee joint stiffness is modulated as a function of knee angle, see Fig. 17 and lines 14-17 of [0073]. When the user is seated, the knee angle will be relatively constant such as at approximately 90 degrees, so this will be a first joint impedance) in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position (see Fig. 17, the last nine lines of [0073]). The impedance is relatively higher for standing or walking in order to prevent buckling and because standing or walking phases have weight greater bearing functionality (see lines 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Sankai to include a joint impedance control that lowers the joint impedance to a first impedance in response to a determination that a wearer is in a sitting position such as a 90 degree knee angle, as compared to a higher joint impedance when the wearer is standing as taught by Goldfarb in order to allow for smoother transitions when the user is near the seated position and thus, not bearing as much weight relative to a standing position. 
Regarding claim 55, the modified Sankai/Thorsteinsson/Reference ‘938 device is silent regarding maintaining a first joint impedance of the knee joint in response to a determination that the wearer is in a sitting position. 
Goldfarb teaches a related motorized knee joint (110, Fig. 1A) for walking assistance (Fig. 8) as well as standing and sitting assistance (see Fig. 16). The knee joint includes a controller (1500, Fig. 15) configured to maintain (via a sitting mode in the microcontroller, see lines 1-5 of [0073]) a first, lower joint impedance (the knee joint stiffness is modulated as a function of knee angle, see Fig. 17 and lines 14-17 of [0073]. When the user is seated, the knee angle will be relatively constant such as at approximately 90 degrees, so this will be a first joint impedance) in response to a determination that a wearer is in a sitting position as compared to a joint impedance when the wearer is in a standing position (see Fig. 17, the last nine lines of [0073]). The 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Sankai to include a joint impedance control that lowers the joint impedance to a first impedance in response to a determination that a wearer is in a sitting position such as a 90 degree knee angle, as compared to a higher joint impedance when the wearer is standing as taught by Goldfarb in order to allow for smoother transitions when the user is near the seated position and thus, not bearing as much weight relative to a standing position. 
Claims 46 and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937) as applied to claims 40 and 56 above, and further in view of Goffer et al. (2010/0094188).
Regarding claim 46, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses the controller is programmed to proceed with the stand-up routine if the positive feedback is received (positive electromyographic feedback as taught by Reference ‘937) but is silent regarding to abort the stand-up routine if it is determined that the force sensing signal is not received.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include a tentatively initiated stand-up routine with sensors monitoring the routine and a verification step as taught by Goffer to ensure the desire of the user is matched and the safety of the user is maintained.
Regarding claim 57, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses the determining if the positive feedback is received, and proceeding with the 
 Goffer teaches a standing procedure algorithm (see lines 9-10 of [0088]) in which progress of the standing procedure is monitored by means of sensors that sense the angles of various joints, and deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure (see lines 19-26 of [0088]). The Goffer standing procedure algorithm proceeds with the stand-up routine if it is determined that a force sensing signal is received from a sensor configured to measure the ground force applied to the foot (if the standing procedure proceeds as expected, the ground force sensors measure increasing force until the full standing position is attained; see lines 15-18 of [0088]) and to abort the stand-up routine if positive feedback is not received (deviation from expected increase in force or change in joint angle for a predetermined interval of time may be interpreted as indicating a problem with the standing procedure… If there is a problem, the device halts or suspends the procedure until further instructions are received; see lines 23-29 of [0088]). If there is a problem, the device alerts the user, and halts or suspends the procedure until further instructions are received (see lines 26-29 of [0088]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include a tentatively initiated stand-up routine with sensors monitoring the .
Claims 47-48, and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756) and Sankai (2008/0161937) (“Reference '937) as applied to claims 40 and 51 above, and further in view of Sankai (2006/0211956) (“Reference ‘956").
Regarding claim 47, the modified Sankai/Thorsteinsson/Reference ‘937 device discloses providing standing assistance (see the first sentence of [0119]), but does not specifically disclose increasing torque gradually in accordance with upward and forward velocity of the hip joint.
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). This movement would necessarily be “in accordance with” upward and forward velocity of the hip joint because the hip joint will be moving upward and forward as the user stands up, (see Phases 1-4 in Fig. 21). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device.

Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). As the patient approaches the standing state (near the end of phase 3 in Fig. 21(e)), a restorative torque (the knee torque applied between 1 second and 2 seconds in Fig. 21(e) as the user is standing in phase 4) is applied to assist the wearer in achieving balance while in the standing state (the stand-up assistance is provided to allow the wearer to be in a standing state, and thus, achieving balance). This hybrid control suppresses any sense of incongruity given to the wearer (see lines 3-6 of [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device.
Regarding claim 58, the modified Sankai/Thorsteinsson/Reference ‘937 device is silent regarding increasing torque in accordance with an estimated upward and forward velocity of a hip joint. 
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). This movement would 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937 device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device. Additionally, the upward and forward velocity of the hip joint will be “estimated” in the sense that the control in the modified device is based upon electromyographic input associated with the user’s muscles attempting to move the hip upward and forward, rather than relying on a direct hip velocity measurement itself.
Claim 59 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sankai (2008/0234608) in view of Thorsteinsson et al. (2008/0039756), Sankai (2008/0161937) (“Reference '937) and Goffer et al. (2010/0094188) as applied to claim 57 above, and further in view of Sankai (2006/0211956) (“Reference ‘956").
Regarding claim 59, the modified Sankai/Thorsteinsson/Reference ‘937/Goffer device is silent regarding applying restorative torque to assist the person in achieving balance while in the standing state. 
Reference ‘956 teaches a protocol for raising a person from a seated position to a standing position (see Fig. 21) in which there is a hybrid control that increases knee torque gradually (see the knee torque graph in Fig. 21(e)). As the patient approaches 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Sankai/Thorsteinsson/Reference ‘937/Goffer device to include the hybrid control at least for standing up as taught by Reference '956 so that sudden switching of phases is suppressed so there is no sense of incongruity given to the wearer as they use the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 30, 36, 39-41, 43, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,285,828. 

For example, claim 21 does not recite “determine that the knee joint is moved from a position behind the ankle joint to a position that is forward of the ankle joint based on the at least one output of the at least one sensor, in response to said determination, initiate a standup routine that comprises controlling the rotary motor so as to modulate impedance, position, or torque of the knee joint to help raise the person from the seated position to a standing position, determine, as positive feedback, if a hip joint is displaced in a vertical direction so that a detection that a gravity vector associated with the knee joint transitions towards a z-axis of a thigh coordinate system, the z-axis being orthogonal to an x-y plane of the thigh member, and if the positive feedback is received, continuing the standup routine or, if the positive feedback is not received, canceling the standup routine.”
Furthermore, any differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claims 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,285,828. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 3. 

Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claims 24, 37, 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,285,828. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 9. 
Additionally, claim 9 of U.S. Patent No. 10,285,828 discloses “at least one pressure sensor configured to measure a force being applied to the wearer’s foot.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claims 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,285,828 in view of Sankai (2008/0234608). 
Claim 1 of U.S. Patent No. 10,285,828 discloses substantially all of the limitations of claim 21 from which claim 25 depends, but is silent regarding the knee joint torque measured via at least one joint load sensor or estimated via a combination of other parameters distinct from the knee joint torque.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the means for measuring knee torque to be performed as taught by Sankai so that the knee torque can be determined accurately and used for feedback.
Claims 26, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,285,828. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 4. 
Additionally, claim 4 of U.S. Patent No. 10,285,828 discloses “the controller is programmed to maintain a first impedance of the knee joint in response to a determination that the wearer is in a sitting position.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claims 27-28,  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,285,828 in view of Sankai (2006/0211956)(“’956 Reference”). 
Claim 1 of U.S. Patent No. 10,285,828 discloses substantially all of the limitations of claim 21 from which claims 27-28 depend, but is silent regarding determining a walking mode and sub-phases of a walking gait; and wherein the walking mode or sub-phase is determined via at least one sensor of an acceleration or angular velocity of a leg member or at least one force reading from a force sensor on a foot member.
Reference ‘956 teaches a related walking assistance device (Fig. 1, Fig. 9) that has at least one sensor (physical quantity sensor 13, Fig. 9; see the second sentence of [0134]) to determine a walking mode or the sub-phase of the walking gait (see Figs. 10-11, sensed physical quantities such as knee angle, knee angular velocity, waist angle, waist angular velocity, etc., are compared to a database of standard parameters that can identify a walking mode or sub-phase of walking gait; see para. [0129]-[0130]) by a t least an angular velocity of a leg member (knee angular velocity, waist angular velocity, see Fig. 11b and see lines 1-6 of [0134]). When the task or phase is identified by this comparison, the walking assistance device drives the current generating unit according to the power assist rate associated with the identified walking mode or phase (see lines 4-12 of [0136]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the at least one sensor of Claim 1 to include sensor(s) for detecting the angular velocity of the leg member as taught by Reference 
Claims 31, 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 5. 
Additionally, claim 5 of U.S. Patent No. 10,285,828 discloses “the controller is programmed to verify the wearer's desire to stand by initiating a stand-up routine subject to cancellation if the positive feedback is not received.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,285,828 in view of Goffer et al. (2010/0094188). 
Claim 1 of U.S. Patent No. 10,285,828 discloses substantially all of the limitations of claim 31 from which claim 32 depends, but is silent regarding proceeding with the stand-up routine if a force sensing signal is received form the sensor , and to abort if it is determined that the force sensing signal is not received.
Goffer teaches a standing procedure algorithm (see lines 9-10 of [0088]) in which progress of the standing procedure is monitored by means of sensors that sense the angles of various joints, and deviation from expected increase in force or change in joint 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Claim 1 device to include a tentatively initiated stand-up routine with sensors monitoring the routine and a verification step as taught by Goffer to ensure the desire of the user is matched and the safety of the user is maintained.
Claims 33 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 7. 

Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claims 34 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 8. 
Additionally, claim 8 of U.S. Patent No. 10,285,828 discloses “the controller controls the rotary motor so that as the patient approaches the standing state, restorative torque is applied to assist the wearer in achieving balance while in the standing state.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 35, 42, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,285,828.

Additionally, claim 2 of U.S. Patent No. 10,285,828 discloses “the at least one sensor comprises an inertial sensor that measures the gravity vector in relation to the thigh coordinate system.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 10. 
Additionally, claim 10 of U.S. Patent No. 10,285,828 discloses “the controller controls the rotary motor to help raise the person from the seated position to a standing position by increasing knee torque in accordance with the electromyographic signal.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,285,828.

Additionally, claim 6 of U.S. Patent No. 10,285,828 discloses “the controller is programmed to proceed with the stand-up routine if the positive feedback is received and to abort the stand-up routine if the positive feedback is not received.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 10. 
Additionally, claim 10 of U.S. Patent No. 10,285,828 discloses “the controller controls the rotary motor to help raise the person from the seated position to a standing position by increasing knee torque in accordance with the electromyographic signal.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,285,828.

For example, claim 51 does not include the limitation of “if a hip joint is displaced in a vertical direction so that a gravity vector associated with the person's knee joint transitions towards a z-axis of a thigh coordinate system, the z-axis being orthogonal to an x-y plane of the thigh member; and if the positive feedback is received, continuing the standup routine or, if the positive feedback is not received, canceling the standup routine.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 54 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 13. 
Additionally, claim 13 of U.S. Patent No. 10,285,828 discloses “the step of detecting a rotation angle of the person's lower leg in relation to the person's thigh.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 14. 
Additionally, claim 14 of U.S. Patent No. 10,285,828 discloses “maintaining a first joint impedance of the knee joint in response to a determination that the person is in a sitting position.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 15. 
Additionally, claim 15 of U.S. Patent No. 10,285,828 discloses “the step of verifying the person's desire to stand by initiating a stand-up routine subject to cancellation if the positive feedback is not received.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 16. 
Additionally, claim 16 of U.S. Patent No. 10,285,828 discloses “determining if the positive feedback is received; and proceeding with the stand-up routine if it is determined in the determining step that the positive feedback is received or aborting the stand-up routine if it is determined in the determining step that the positive feedback is not.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 58 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 17. 
Additionally, claim 17 of U.S. Patent No. 10,285,828 discloses “increasing torque in accordance with an estimated upward and forward velocity of a hip joint.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 18. 
Additionally, claim 18 of U.S. Patent No. 10,285,828 discloses “applying restorative torque to assist the person in achieving balance while in the standing state.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,285,828.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) are merely broader versions of the patented claim 19. 
Additionally, claim 19 of U.S. Patent No. 10,285,828 discloses “measuring a force being applied to the person's foot.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Claim 61 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,285,828.

Additionally, claim 20 of U.S. Patent No. 10,285,828 discloses “step of increasing knee torque in accordance with the electromyographic signal.”
Furthermore, any other differences between the claims are minor, obvious differences in light of the prior art applied in the 102 and 103 rejection(s) above, that do not patentably distinguish from the patented claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larson et al. (4,697,808) teaches a walking assistance system with knee joint angle sensors so stimulation of knee extension muscles for standing or sitting may be carried out under full closed loop control. Boldt (5,282,460) discloses a microprocessor that calculates the vector effect of gravity. Kawai et al. (2004/0167641 and 2005/0080590 and 2006/0195223) discloses a related method of estimating floor reactions and joint moments for a walking body. Colombo et al. (6,821,233) discloses a walking system with knee, hip, and foot sensors. Herr et al. (2005/0070834) discloses a related ankle orthosis with positive force feedback. Endo et al. (2006/0004299) discloses a motion condition determination unit that uses outputs from the hip joint angle sensor and knee joint angle sensor. Herr et al. (2007/0043449) discloses a related variable-damping system. Kawai et al. (2007/0084278) discloses a related walking bipedal device with gravity vectors determined. Herr et al. (2007/0123997) discloses a related walking assistance device that provides joint impedance control. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785    

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785